 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ELIZABETH CUEVAS, as an individual                 Case No.: 18cv1189-GPC (LL)
     and on behalf of all others similarly
12
     situated,                                          ORDER GRANTING IN PART AND
13                                     Plaintiff,       DENYING IN PART PLAINTIFF’S
                                                        MOTION TO COMPEL
14   CONAM MANAGEMENT
15   CORPORATION; and                                   [ECF No. 23]
     DOES 1 THROUGH 10,
16
                                     Defendant.
17
18
19         Currently before the Court is Plaintiff’s February 21, 2019 Motion for an Order
20   Compelling Defendant to Provide Further Written Responses and Documents to Plaintiff’s
21   Discovery Requests [see ECF No. 23 (“MTC”)], Defendant’s February 28, 2019 opposition
22   to the motion [see ECF No. 24 (“Oppo.”)], and Plaintiff’s March 7, 2019 reply [see ECF
23   No. 25 (“Reply”)]. For the reasons set forth below, Plaintiff’s motion is GRANTED IN
24   PART AND DENIED IN PART.
25                                FACTUAL BACKGROUND
26         The instant proposed nationwide collective action brings claims for violation of the
27   Fair Labor Standards Act (“FLSA”) alleging that Defendant failed to: (1) pay overtime as
28   required by 29 U.S.C. § 201, et seq.; and (2) timely pay overtime wages as required by

                                                    1
                                                                               18cv1189-GPC (LL)
 1   78 C.F.R. § 778.106. ECF No. 1. Specifically, Plaintiff brings the lawsuit as a collective
 2   action on behalf of the following class: “All persons who are or have been employed by
 3   the Company in the United States as non-exempt employees at any time from June 6, 2015,
 4   through the present, who received overtime pay and non-discretionary incentive pay,
 5   including without limitation, bonuses.” Id. at ¶ 13(a). Plaintiff alleges that she was hired
 6   by Defendant, a property management and real estate investment company, on or about
 7   December 21, 2017 to work as a non-exempt leasing agent/professional at a residential
 8   property located in Reno, Nevada. Id. at ¶¶ 1, 2. Plaintiff alleges that she and all collective
 9   action members who opt-in to this lawsuit (“Consenters”), during certain weeks in the
10   relevant time period, worked in excess of 40 hours per workweek. Id. at ¶ 10. Plaintiff
11   states that they were entitled to overtime pay, which the Company does not dispute. Id.
12   Plaintiff alleges that:
13           [T]he Company failed to properly calculate the correct regular rate of pay for
             purposes of paying overtime. Specifically, the Company did not calculate
14
             and/or factor such non-discretionary bonuses into Plaintiff and Consenters’
15           regular rate of pay for purposes of calculating overtime pay, including without
             limitation, bonuses referred to as the ‘Winner’s Circle’ bonus and, as such,
16
             owes Plaintiff and Consenters additional overtime pay.
17   Id. at ¶ 11.
18          Plaintiff further alleges that “[t]he Company, as a practice and policy, did not
19   calculate and/or factor such non-discretionary pay into Plaintiff and Consenters’ regular
20   rate of pay for purposes of calculating revised and increased overtime pay and, as such
21   owes Plaintiff and Consenters additional overtime pay.” Id. at ¶ 24.
22            RELEVANT PROCEDURAL AND DISCOVERY BACKGROUND
23          In December 2018, Plaintiff served on Defendant various discovery requests
24   including: (1) Plaintiff’s First Set of Requests for Production of Documents (“RFPs”);
25   (2) Plaintiff’s Second Set of Requests for Production of Documents (“RFPs”); (3)
26   Plaintiff’s First Set of Requests for Admission (“RFAs”); (4) Plaintiff’s First Set of
27   Interrogatories (“Rogs.”). ECF No. 23-2, Declaration of Majed Dakak (hereinafter “Dakak
28   Declaration”) at ¶¶ 2-5. Defendant served its responses on January 21, 2019. Id. at ¶¶ 6-9.

                                                    2
                                                                                    18cv1189-GPC (LL)
 1   The parties have met and conferred regarding Defendant’s responses, including via email
 2   correspondence, and the parties held a telephonic meet and confer on January 30, 2019.
 3   Id. at ¶ 11. Plaintiff’s counsel states that “[t]o date, my office has not received any
 4   substantive responses to any of the discovery requests served in this action.” Id. at ¶ 12.
 5         On February 12, 2019, counsel for Plaintiff, Majed Dakak and Dennis Hyun, and
 6   counsel for Defendant, Adam KohSweeney, contacted the Court regarding a discovery
 7   dispute concerning Defendant’s responses to written discovery. ECF No. 22. In response,
 8   the Court issued a briefing schedule. Id. The parties timely filed their pleadings in
 9   accordance with the schedule. See MTC, Oppo. and Reply.
10                                     LEGAL STANDARD
11         The scope of discovery under the Federal Rules of Civil Procedure is defined as
12
     follows:
13
           Parties may obtain discovery regarding any nonprivileged matter that is
14
           relevant to any party’s claim or defense and proportional to the needs of the
15         case, considering the importance of the issues at stake in the action, the
           amount in controversy, the parties’ relative access to relevant information, the
16
           parties’ resources, the importance of the discovery in resolving the issues, and
17         whether the burden or expense of the proposed discovery outweighs its likely
           benefit. Information within this scope of discovery need not be admissible in
18
           evidence to be discoverable.
19   Fed. R. Civ. P. 26(b)(1).
20         District courts have broad discretion to determine relevancy for discovery purposes.
21   See Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002). District courts also have broad
22   discretion to limit discovery to prevent its abuse. See Fed. R. Civ. P. 26(b)(2) (instructing
23   that courts must limit discovery where the party seeking the discovery “has had ample
24   opportunity to obtain the information by discovery in the action” or where the proposed
25   discovery is “unreasonably cumulative or duplicative,” “obtain[able] from some other
26   source that is more convenient, less burdensome, or less expensive,” or where it “is outside
27   the scope permitted by Rule 26(b)(1)”).
28   ///

                                                   3
                                                                                  18cv1189-GPC (LL)
 1            A party may request the production of any document within the scope of Rule 26(b).
 2   Fed. R. Civ. P. 34(a). “For each item or category, the response must either state that
 3   inspection and related activities will be permitted as requested or state with specificity the
 4   grounds for objecting to the request, including the reasons.” Id. at 34(b)(2)(B).
 5            An interrogatory may relate to any matter that may be inquired under Rule 26(b).
 6   Fed. R. Civ. P. 33(a)(2). “The grounds for objecting to an interrogatory must be stated
 7   with specificity, [and] [a]ny ground not stated in a timely objection is waived unless the
 8   court, for good cause, excuses the failure.” Fed. R. Civ. P. 33(b)(4).
 9            “A party may serve on any other party a written request to admit, for purposes of the
10   pending action only, the truth of any matters within the scope of Rule 26(b)(1) relating to:
11   (A) facts, the application of law to fact, or opinions about either; and (B) the genuineness
12   of any described documents.” Fed. R. Civ. P. 36(a)(1). “Each matter must be separately
13   stated.” Fed. R. Civ. P. 36(a)(2). A responding party may object to a request if they state
14   the ground for the objection. Fed. R. Civ. P. 36(a)(5). The requesting party may then seek
15   a decision from the court determining the sufficiency of an answer or objection.
16   Fed. R. Civ. P. 36(a)(6). The court must order that an answer be served unless it finds an
17   objection justified. Id.
18                                              DISCUSSION
19       A.        Discovery Regarding Plaintiff Herself and the Winner’s Circle Bonus
                   Program For Which Plaintiff Was Eligible
20
21            1.     Parties’ Positions
22            Plaintiff seeks to compel responses to two set of RFPs, one set of Interrogatories and
23   one set of RFAs. MTC at 4-5. The discovery requests that seek information about Plaintiff
24   and/or the bonus program for which she was eligible are as follows1:
25
26
27   1
       The relevant time period sought in these requests does not appear to be in dispute. See MTC and Oppo.
     Plaintiff defines the relevant time period as June 6, 2015 through the present for the Second Set of RFPs,
28   the Interrogatories and the Requests for Admission. ECF Nos. 23-2 at 16, 23, 30. For Plaintiff’s First Set

                                                         4
                                                                                             18cv1189-GPC (LL)
 1              • RFP Nos. 2-4 seek documents provided by Defendant to Plaintiff, including
 2                her personnel files and wage statements and record of payments.
                  ECF No. 23-2 at 9.
 3
 4              • RFP Nos. 11-12 seek documents identified in response to Plaintiff’s
                  Interrogatories and Requests for Admission. Id. at 18.
 5
 6              • Interrogatory Nos. 1-3 ask Defendant to identify all facts, documents and
                  persons in support of its denials to Plaintiff’s RFAs. Id. at 31.
 7
 8              • Interrogatory Nos. 4-6 seek information regarding the number of current and
                  former employees that have participated in Defendant’s Winner’s Circle
 9                compensation program during the relevant time period. Id.
10
                • Interrogatory Nos. 7-9 seek information regarding the amount of
11                compensation Defendant’s employees have received pursuant to Defendant’s
12                Winner’s Circle compensation program. Id. at 31-32.
13              • RFA No. 1 asks Defendant to admit that Defendant’s initial disclosures
14                identified only two individuals with discoverable information. Id. at 23.
15
                • RFA Nos. 2-4 ask Defendant to admit that it has a Winner’s Circle
16                compensation program that it uses to compute employee bonuses and
                  overtime adjustments. Id. at 24.
17
18              • RFA Nos. 5-8 ask Defendant to confirm that it controls the timing of certain
                  wage payments made in connection with Defendant’s Winner’s Circle
19
                  compensation program. Id.
20
21              • RFA Nos. 12-15 ask Defendant to confirm details of the timing of certain
                  wage payments in connection with the Winner’s Circle Bonus compensation
22                program. Id. at 25.
23          Plaintiff states that in response to these requests, Defendant asserts boilerplate
24   objections on “improper grounds such as relevance, burden, and trade secrets (even though
25   this Court entered a protective order).” MTC at 4. Plaintiff argues that “all of the discovery
26
27
     of RFPs, Plaintiff alleges the relevant time period is from June 29, 2015 through the present. ECF No. 23-
28   2 at 7.

                                                         5
                                                                                             18cv1189-GPC (LL)
 1   is aimed at either (1) the claims in this case, or (2) whether the case may proceed as a
 2   collective action.” Id. at 6. Plaintiff further argues that “the discovery requests seek
 3   information regarding Defendant’s policy documents on its bonuses, the calculation of the
 4   regular rate and any overtime adjustments, and the timing of overtime adjustment
 5   payments.” Id.    Plaintiff requests that “Defendant should be ordered to supplement
 6   documents and information as to Plaintiff herself.” Id. at 10. Plaintiff states that as of the
 7   date of her motion, “Defendant had produced Plaintiff’s personnel file and wage
 8   statements, but had not served amended or substantive responses.” Id.
 9         Defendant contends that “Plaintiff’s arguments are moot to the extent they seek
10   information related to Plaintiff and/or the Winner’s Circle Bonus Program for Defendant’s
11   Non-Exempt Employees” because “ConAm has already agreed to supplement its responses
12   to those requests, and has indeed already begun producing responsive documents.” Id.
13   Specifically, Defendant states:
14         On February 15, 2019, ConAm produced its first set of documents to Plaintiff.
           Generally speaking, this production consisted of Plaintiff’s personnel file and
15
           pay stubs, as well as an employee handbook and documentation pertaining to
16         the Winner’s Circle bonus program generally.
17   KohSweeney Decl. at ¶ 4. Defendant further asserts that “[a]ccordingly, Plaintiff’s
18   arguments regarding these discovery requests are moot and the Court should not rule on
19   the motion to the extent it seeks to compel further responses to discovery requests regarding
20   Plaintiff and/or the Winner’s Circle bonus.” Oppo. at 6.
21         Plaintiff replies that notwithstanding Defendant’s representations to produce
22   discovery on these requests, “Defendant has done nothing more than produce a small
23   number of documents, about 220 pages.” Reply at 4 (citing Supp. Decl. of Dakak at ¶ 2).
24   Plaintiff further replies that “Defendant has furnished no substantive written responses, nor
25   promised any date by which responses will be furnished or its production will be complete.
26   Reply at 4 (citing Supp. Decl. of Dakak at ¶ 3). Plaintiff requests that the Court “order
27   Defendant to respond to and provide all discovery on this subject matter within 30 days
28   and without objection.” Reply at 4.

                                                   6
                                                                                   18cv1189-GPC (LL)
 1           2.     Analysis
 2           Here, Defendant does not dispute whether Plaintiff is entitled to discovery related to
 3   Plaintiff and the Winner’s Circle Bonus Program for which she was eligible. Oppo. at 5.
 4   Defendant states in the Opposition that “ConAm has already agreed to supplement its
 5   responses to [Requests for Production of Documents Nos. 2, 3, 4, 11, & 12; Interrogatories
 6   Nos. 1-9; and Requests for Admission Nos. 1-8 & 12-15].” Id. However, it is clear to the
 7   Court from the briefing that Defendant has not yet produced all responsive documents and
 8   information to these requests. For example, Plaintiff states in her Motion to Compel that
 9   “Defendant had produced Plaintiff’s personnel file and wage statements, but had not served
10   amended or substantive responses” to these requests. MTC at 10; see also Reply at 4. Even
11   Defendant concedes that it has merely “begun” producing documents, but not has yet
12   completed its production of documents and responsive information to Plaintiff’s RFPs,
13   Interrogatories and RFAs. Accordingly, the Court GRANTS Plaintiff’s motion to compel
14   documents and substantive responses to RFP Nos. 2-4, 11-12, Interrogatories 1-9, and
15   RFAs 1-8 and RFAs 12-15 to the extent they relate to Plaintiff and the Winner’s Circle
16   Bonus Program for which she was eligible. Defendant is ORDERED to complete its
17   production of documents and provide the substantive responses to these requests on or
18   before April 5, 2019.
19      B.        Discovery That Goes Beyond Defendant’s Winner’s Circle Bonus Program
                  for Bonus Programs for Which Plaintiff Was Never Eligible
20
21           1.     Parties’ Positions
22           In addition to the discovery requests that seek information about Plaintiff and/or the
23   bonus program for which she was eligible, Plaintiff also seeks to compel additional
24   responses to discovery that seek information about “the potential for a collective action
25   ///
26   ///
27   ///
28   ///

                                                    7
                                                                                   18cv1189-GPC (LL)
 1   under the FLSA.” MTC at 3. The discovery requests that seek documents and information
 2   about bonus programs for which Plaintiff was never eligible are as follows2:
 3              • RFP No. 1 seeks handbooks and manuals applicable to non-exempt United
 4                States employees. ECF No. 23-2 at 10.

 5              • RFP No. 5 seeks policy documents relating to “the calculation of regular rate
 6                pay for purposes of paying overtime wages to your non-exempt United States
                  employees. . . including without limitation, calculations taking into account
 7                any and all bonuses, including the ‘Winner’s Circle’ bonus and any other
 8                additional non-discretionary renumeration.” Id.

 9              • RFP No. 6 seeks policy documents relating to “the timing of payment of any
10                bonus adjustments to your non-exempt United States employees.” Id.

11              • RFP No. 7 seeks policy documents relating to “any and all bonuses applicable
12                to your non-exempt United States employees.” Id.
13
                • RFP No. 8 seeks policy documents relating to “any and all additional non-
14                discretionary incentive pay applicable to your non-exempt United States
15                employees.” Id.
16              • RFP No. 9 seeks any policy documents relating to “when you calculate the
17                bonus adjustments to your non-exempt United States employees.” Id.
18
                • RFP No. 10 seeks policy documents relating to “when you pay the bonus
19
                  adjustments to your non-exempt United States employees.” Id.
20
                • RFA No. 9 asks Defendant to admit that Defendant “does not use the U.S.
21
                  Department of Labor’s formula for calculating overtime adjustments when
22                taking into account all additional non-discretionary incentive pay, including
                  without limitation, the Winner’s Circle compensation.” ECF No. 23-2 at 24.
23
24
25
     2
26     The relevant time period sought in these requests does not appear to be in dispute. See MTC and Oppo.
     Plaintiff defines the relevant time period is June 6, 2015 through the present for the Second Set of RFPs,
27   the Interrogatories and the Requests for Admission. ECF Nos. 23-2 at 16, 23, 30. For Plaintiff’s First Set
     of RFPs, Plaintiff alleges the relevant time period is from June 29, 2015 through the present. ECF No. 23-
28   2 at 7.

                                                         8
                                                                                             18cv1189-GPC (LL)
 1             • RFA No. 10 asks Defendant to admit that it does not pay its employees their
 2               overtime adjustment timely. Id.

 3
               •   RFA No. 11 asks Defendant to admit that it does not pay its “employees their
 4                 overtime true-ups, also referred to as ‘Bonus ADJs,’ within the same pay
 5                 period” of when its employees receive their Winner’s Circle compensation
                   bonus. that it has a Winner’s Circle compensation program that it uses to
 6                 compute employee bonuses and overtime adjustments. Id.
 7         Plaintiff argues that the “named plaintiff is entitled to discovery, including with
 8   respect to whether a case is suited for collective (or class) treatment.” MTC at 6. Plaintiff
 9   states that she “has the burden in moving for conditional certification under the FLSA that
10   other employees are ‘similarly situated’ through ‘declarations or discovery.’” Id. at 7
11   (citing Saleh v. Valbin Corp., 297 F. Supp.3d 1025, 1029-30 (N.D. Cal. 2017); Hill v. R+L
12   Carriers, Inc., 690 F. Supp. 1001, 1009 (N.D. Cal. 2010)). Plaintiff further argues that
13   “Plaintiff need not show that she and other collective action members received identical
14   bonuses, or worked in identical positions.” MTC at 8. Plaintiff contends that “Plaintiff
15   should be allowed to obtain the policy documents and information as to all bonuses, as the
16   actual central issue is whether the overtime rate was calculated correctly and the timing of
17   the overtime adjustment payments, as opposed to Defendant’s groundless argument that all
18   collective action members have been paid the exact same bonus, or worked in the exact
19   same job title.” Id. Finally, Plaintiff argues that Defendant should produce the requested
20   discovery and “even if the class is conditionally certified, Defendant can later move at the
21   close of discovery to decertify the class.” Id. at 7 (citing Kress v. PricewaterhouseCoopers,
22   LLP, 263 F.R.D. 623, 628 (E.D. Cal. 2009).
23         Defendant argues generally that “Plaintiff is not entitled to documents that go
24   beyond Defendant’s Winner’s Circle Bonus Program.” Oppo. at 6. First, Defendant argues
25   that “Plaintiff is not entitled to discovery regarding ConAm employees who held different
26   job titles from her and received bonus payments different from that for which she was
27   eligible” noting that “court have wide discretion to limit or prohibit discovery if it is
28   apparent that the requests at issue will not advance class certification.” Id. at 6-7. Second,

                                                   9
                                                                                   18cv1189-GPC (LL)
 1   Defendant argues that “even if Plaintiff were entitled to the broad discovery she seeks, she
 2   is not entitled to it at this stage of the litigation, before a motion for conditional certification
 3   has even been filed.” Id. at 7 (citing Campbell v. City of Los Angeles, 903 F.3d 1090, 1109
 4   (9th Cir. Sept. 13, 2018)).
 5          Plaintiff replies that she is “entitled to discovery related to all of defendant’s bonus
 6   programs for non-exempt employees” because she “needs such information to ascertain the
 7   boundaries and members of a potential collective.” Reply at 5. Plaintiff further replies that
 8   “the discovery Plaintiff seeks is clearly related, and indeed necessary, to resolving a central
 9   issue in the case: the extent to which a single decision, policy, or plan governs the way
10   Defendant calculates overtime pay for non-exempt employees and the timing of overtime
11   payments.” Id. at 6. Finally, Plaintiff replies that notwithstanding Defendant’s argument to
12   the contrary, the requested discovery is not premature. Reply at 6. Specifically, Plaintiff
13   argues that “[n]othing bars Plaintiff from relying on discovery material in seeking
14   conditional certification – and at any rate she will certainly need the discovery at a later
15   phase of the case.” Id.
16          2.     Analysis
17          While discovery may not always be limited to the issues raised by the pleadings,
18   Fed. R. Civ. P. 26(b)(1) demands that discovery be relevant to a party’s claim or defense.
19   The Court does not find that to be the case here, at this procedural posture, with respect to
20   the discovery that goes beyond bonus programs for which Plaintiff was never eligible.
21   Plaintiff’s reason for seeking the discovery for all of defendant’s programs for non-exempt
22   employees, including programs for which Plaintiff was not eligible, is to be “afforded the
23   opportunity to obtain discovery relevant to whether [the other] employees are similarly
24   situated.” MTC at 7.
25          The scope of pre-certification discovery lies within the sound discretion of the trial
26   court. Coleman v. Jenny Craig, Inc., 2013 WL 2896884, at *4 (S.D. Cal. June 12, 2013)
27   (citing Kamm v. Cal. City Dev. Co., 509 F.2d 205 (9th Cir. 1975)). Here, the Court finds
28   that Plaintiff has not set forth any facts or evidence of a company-wide policy of violations

                                                     10
                                                                                        18cv1189-GPC (LL)
 1   for ConAm employees who held different job titles from Plaintiff and were eligible for
 2   different bonus programs than she was. See ECF No. 1 (Complaint); see also Dakak
 3   Declaration. At most, Plaintiff relies on the collective action definition as set forth in the
 4   Complaint, noting that “Plaintiff’s collective action definition is not limited to only those
 5   who worked in the same department as Plaintiff.” MTC at 8; see also ECF No. 1 at ¶ 13.
 6   Plaintiff’s reliance on the collective action definition is not enough to compel the disputed
 7   discovery. Notably, this case is in the pre-certification stage of discovery, and the Court
 8   finds that Plaintiff has not met her burden. See, e.g., Campbell, 903 F.3d at 1109 (“[a]t this
 9   early stage of the litigation, the district court’s analysis is typically focused on a review of
10   the pleadings but may sometimes be supplemented by declarations or other limited
11   evidence.”). Accordingly, Plaintiff’s motion to compel discovery about bonus programs
12   for which Plaintiff was never eligible (including RFP Nos. 1, 5, 6, 7, 8, 9, 10 and RFA Nos.
13   9, 10, 11) is DENIED without prejudice.
14         IT IS SO ORDERED.
15   Dated: March 14, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    11
                                                                                     18cv1189-GPC (LL)
